DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group II (claims 8-20) in the reply filed on 11/02/2020 is acknowledged. However, upon further consideration, Groups I (claims 1-7) and II (claims 8-20) are related as a process and apparatus for its practice. Inventions so related are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. See MPEP § 806.05(e). Groups I and II do not appear to meet either of the above requirements, and accordingly, the restriction requirement addressed in the Office action mailed 09/11/2020 is withdrawn. In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claim(s) 1-20 is/are pending, with no claims being withdrawn from consideration.
Information Disclosure Statement
Foreign Reference Citation No. 3 cited on the IDS filed 01/05/2021 has not been considered as it appears to be a duplicate of Foreign Reference Citation No. 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5, 12 and 18 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5, 12 and 18, the limitation "comparing the patient state with one or more of the phase of the first frequency band, the phase of the second frequency band, and the amplitude of the second frequency band" of claim 5 and the comparable limitations of claims 12 and 18 are indefinite. It is unclear in what manner a two different types of data are being compared (how is a "state" being compared to a phase or amplitude?) and to what end. Applicant discloses a data indicative of a patient state or brain state may include "a spectral pattern of a bioelectrical brain signal, a power level of a bioelectrical brain signal in one or more frequency sub-bands (e.g., two or more frequency sub-bands) of a frequency band, or both" (¶ [0052]), and "real-time coupling between other frequency bands serves as an indicator of brain state" (¶ [0060]). However, Applicant fails to disclose how the state, once determined, is then compared to any one of "phase 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5, 12 and 18 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5, 12 and 18, the examiner notes claims, including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed e.g., what information is the comparison meant to produce?).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0197339 A1 (Bardakjian).
Regarding claims 1 and 8, Bardakjian teaches a medical device configured to implement a method, the medical device comprising: 
circuitry (processing module 130) configured for:
receiving a first signal, wherein the first signal represents a first frequency band (¶ [0043] a first of the plurality of narrow band-limited signals); 
determining a phase of the first signal (¶ [0044] ϕf(t) of one frequency band); 
receiving a second signal, wherein the second signal represents a second frequency band (¶ [0043] a second of the plurality of narrow band-limited signals);
determining one or both of a phase of the second signal or an amplitude of the second signal (¶ [0044] Af(t) of another frequency band); 

instructing a therapy module to deliver therapy based on the third signal (¶¶ [0053]-[0056] calculating a required dosage value of anesthesia required by the patient 22 based at least in part on the modulation index, and communicating the required dosage value to dosage administration structure 140); and
the therapy module configured to deliver the therapy (dosage administration structure 140; ¶ [0056] wherein fluid delivery hardware processing structure is configured to control the fluid delivery hardware in accordance with instructions received from the processing module 130). 
Regarding claims 3 and 10, Bardakjian teaches determining one or both of the phase of the second signal or the amplitude of the second signal comprises determining the amplitude of the second signal, and wherein comparing the phase of the first signal with at least one of the amplitude of the second signal and the phase of the second signal comprises comparing using a phase amplitude coupling (PAC) circuit of the circuitry of the medical device, the phase of the first signal with the amplitude of the second signal in order to generate the third signal (¶ [0044] composite signal constructed by combining the phase time series of one frequency band with the amplitude time series of another).
Regarding claims 4 and 11, Bardakjian teaches the first frequency band comprises at least one of a delta frequency band within a range from 1 Hertz (Hz) to 4 Hz, a theta frequency band within a range from 4 Hz to 8 Hz, an alpha frequency band within a range from 8 Hz to 13 Hz, a beta frequency band within a range from 13 Hz to 35 Hz, a gamma frequency band within a range e.g., ¶ [0079] beta-gamma coupling). 
Regarding claims 5 and 12, Bardakjian teaches determining, based on one or both of the first frequency band and the second frequency band, a patient state indicative of an efficacy of the therapy delivered by the therapy module (¶ [0048] determine a patient's depth of anesthesia, i.e., anesthesia state, is at a desired depth based on the signal features); and comparing the patient state with one or more of the phase of the first frequency band, the phase of the second frequency band, and the amplitude of the second frequency band (¶ [0080]). 
Regarding claims 6 and 13, Bardakjian teaches determining the phase of the first signal comprises determining the phase of the first signal in real-time (e.g., ¶ [0030]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 7, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardakjian in view of "Time-Phase Bispectral Analysis" (Jamšek), as evidenced by US 2004/0193068 A1 (Burton).
Regarding claims 2, 7, 9 and 14, Bardakjian teaches the limitations of claims 1 and 8, as discussed above. Bardakjian further discloses calculating bicoherence between first and second frequency bands (¶ [0048] wavelet bicoherence between the 5 to 18 Hz and 10 to 40 Hz frequency ranges), wherein biocoherence represents the degree of higher-order coupling between different frequency bands (¶ [0042]). While Bardakjian does not expressly teach "higher-order coupling" is phase coupling being the frequency bands, Burton expressly notes bicoherence indicates the degree of phase coupling between two frequency components of a signal (¶ [0923]). 
While Bardakjian does disclose phase time series may be calculated over frequency ranges in real time (¶ [0044], ¶ [0030], etc.), and calculating a feature indicating the phase-coupling between first and second frequency bands (i.e., bicoherence), as noted above, Bardakjian does not expressly teach determining the phase of the second signal; and the comparing comprises 
Jamšek teaches/suggests a method comprising determining a phase of the first signal representing a first frequency band/component; determining a phase of the second signal representing a second frequency band/component; and comparing the phase of the first signal with the phase of the second signal in order to generate the third signal (pg. 016201-2, B. Time-phase bispectral analysis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/device of Bardakjian with receiving a first signal representing a first frequency band, receiving a second signal representing a second frequency band (Bardakjian, ¶ [0044], first and second frequency ranges used in calculating bicoherence); determining a phase of the first signal and a phase of the second signal; and comparing the phase of the first signal with the phase of the second signal in order to generate the third signal as taught/suggested by Jamšek in order to encompass time dependence within the bispectral analysis (Jamšek, pg. 016201-2, B. Time-phase bispectral analysis) and/or as a simple substitution of one know means/method for deriving a value indicative of phase coupling between two frequency components of a signal for another to yield no more than predictable results. See MPEP 2143(I)(B). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/device of Bardakjian to similarly determine each of the phase values in real-time (Bardakjian, ¶ [0030] where features are displayed in real-time) in order to permit timely control of anesthesia administration based thereon.


Claim(s) 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardakjian in view of "Blind Source Separation of EEG Data using Matched Filter" (Köhler).
Regarding claim 15, Bardakjian teaches/suggests a medical device comprising: 
circuitry (processing module 130) configured to: 
receive a signal representing a frequency band (¶ [0043] EEG signal);
generate a first frequency component signal corresponding to a first frequency component and a second frequency component signal corresponding to the second frequency component (¶ [0043] decomposing the EEG signal into at least a first and second of the plurality of narrow band-limited signals);
determine a phase of the first frequency component signal (¶ [0044] ϕf(t) of one frequency band); 
determine one or both of a phase of the second frequency component signal or an amplitude of the second frequency component signal (¶ [0044] Af(t) of another frequency band); 
compare the phase of the first frequency component signal with at least one of the phase of the second frequency component signal or the amplitude of the second frequency component signal in order to generate a comparison signal (¶ [0044] composite signal constructed by combining the phase time series of one frequency band with the amplitude time series of another); and 
instruct a therapy module to deliver therapy based on the comparison signal (¶¶ [0053]-[0056] calculating a required dosage value of anesthesia required by the patient 
the therapy module configured to deliver the therapy (dosage administration structure 140; ¶ [0056] wherein fluid delivery hardware processing structure is configured to control the fluid delivery hardware in accordance with instructions received from the processing module 130). 
Bardakjian discloses the first and second frequency component signals are generated by decomposing the received signal using a finite impulse response filter (e.g., ¶ [0043]). Bardakjian does not expressly disclose this comprises correlating the signal with a first frequency component of the frequency band and a second frequency component of the frequency band. 
Köhler teaches/suggests a method comprising receiving an EEG signal; correlating the signal with a first frequency component of the frequency band and a second frequency component of the frequency band, wherein correlating the signal with the set of frequency components causes the circuitry to generate a first frequency component signal corresponding to the first frequency component and a second frequency component signal corresponding to the second frequency component (pg. 2039, computing sliding index of resemblance between the particular signal and the pattern defined by the impulse response of the filter, which may comprise windowed sine waves to take frequency content into consideration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardakjian with the circuitry being configured for correlating the received signal with a first frequency component of the frequency band and a second frequency component of the frequency band, wherein correlating the signal with the set of frequency components causes the circuitry to generate a first frequency component signal corresponding to the first frequency component and a second frequency component signal e.g., first and second frequency component signals) from the received EEG signal for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 17, Bardakjian as modified teaches/suggests to determine one or both of the phase of the second frequency component signal or the amplitude of the second frequency component signal, the circuitry is configured to determine the amplitude of the second frequency component signal, and wherein to compare the phase of the first frequency component signal with at least one of the amplitude of the second frequency component signal and the phase of the second frequency component signal, the circuitry is configured to compare, using a phase amplitude coupling (PAC) circuit of the circuitry, the phase of the first frequency component signal with the amplitude of the second frequency component signal in order to generate the comparison signal (¶ [0044] composite signal constructed by combining the phase time series of one frequency band with the amplitude time series of another).
Regarding claim 18, Bardakjian as modified teaches/suggests the circuitry is further configured to: determine, based on one or both of the first frequency component signal and the second frequency component signal, a patient state indicative of an efficacy of the therapy delivered by the therapy module (¶ [0048] determine a patient's depth of anesthesia, i.e., anesthesia state, is at a desired depth based on the signal features); and compare the patient state with one or more of the phase of the first frequency component signal, the phase of the second frequency component signal, and the amplitude of the second frequency component signal (¶ [0080]). 
Regarding claim 19, Bardakjian as modified teaches/suggests to determine the phase of the first frequency component signal, the circuitry is configured to determine the phase of the first frequency component signal in real-time (e.g., ¶ [0030]). 

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardakjian in view of Köhler as applied to claim(s) 15 above, and further in view of Jamšek, as evidenced by Burton. 
Regarding claims 16 and 20, Bardakjian teaches the limitations of claim 15, as discussed above. Bardakjian further discloses calculating bicoherence between first and second frequency bands (¶ [0048] wavelet bicoherence between the 5 to 18 Hz and 10 to 40 Hz frequency ranges), wherein biocoherence represents the degree of higher-order coupling between different frequency bands (¶ [0042]). While Bardakjian does not expressly teach "higher-order coupling" is phase coupling being the frequency bands, Burton expressly notes bicoherence indicates the degree of phase coupling between two frequency components of a signal (¶ [0923]). 
While Bardakjian does disclose phase time series may be calculated over frequency ranges in real time (¶ [0044], ¶ [0030], etc.), and calculating a feature indicating the phase-coupling between first and second frequency bands (i.e., bicoherence), as noted above, Bardakjian does not expressly teach determining the phase of the second signal; and the comparing comprises comparing the phase of the first signal with the phase of the second signal in order to generate the third signal. 
Jamšek teaches/suggests a method comprising determining a phase of the first signal representing a first frequency band/component; determining a phase of the second signal representing a second frequency band/component; and comparing the phase of the first signal with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/device of Bardakjian with generating a first frequency component signal corresponding to the first frequency component, generating a second frequency component signal corresponding to the second frequency component (Bardakjian, ¶ [0044], first and second frequency ranges used in calculating bicoherence); determining a phase of the first frequency component and a phase of the second frequency component; and comparing the phase of the first signal with the phase of the second signal in order to generate a comparison signal as taught/suggested by Jamšek in order to encompass time dependence within the bispectral (bicoherence) analysis (Jamšek, pg. 016201-2, B. Time-phase bispectral analysis) and/or as a simple substitution of one know means/method for deriving a value indicative of phase coupling between two frequency components of a signal for another to yield no more than predictable results. See MPEP 2143(I)(B). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Bardakjian to similarly determine each of the phase values in real-time (Bardakjian, ¶ [0030] where features are displayed in real-time) in order to permit timely control of anesthesia administration based thereon.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. US 20140163627 A1 to Starr teaches/suggests a method/device similar to that disclosed by Bardakjian; however, Starr discloses a comparable modulation index that is similarly indicative of phase-amplitude coupling, which is used to control delivery of electrical stimulation therapy. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Meredith Weare/Primary Examiner, Art Unit 3791